Citation Nr: 1423803	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  13-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right ankle.

2.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Michael James Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1981 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran initiated a claim for "severe depression" in July 2011.  Since then, the claim has been treated variously, including as for posttraumatic stress disorder.  The Board has recharacterized the issue as a claim for service connection for any acquired psychiatric condition.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The Veteran testified at a May 2014 Travel Board hearing before the undersigned.  The Board has reviewed a transcript of those proceedings, as well as all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's representative stated, while on the record at his May 2014 Board hearing, that the Veteran wished to withdraw his appeal of the issue of entitlement to an increased initial rating for his degenerative arthritis of the right ankle.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an increased initial rating for his degenerative arthritis of the right ankle, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  During his May 2014 Travel Board hearing, the appellant's representative stated that the Veteran wished to withdraw his appeal for an increased initial rating for his degenerative arthritis of the right ankle.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.


ORDER

The claim for entitlement to an increased initial rating for his degenerative arthritis of the right ankle is dismissed.


REMAND

Presently the record contains a current psychiatric diagnosis, and an indication, through the Veteran's competent testimony, that the disability may be related to his military service.  There is not, however, sufficient evidence to address the question of whether there is a nexus between the psychiatric condition and his service.  An examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  In accordance with the latest worksheets for rating psychiatric disorders the examiner is to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

If the examiner determines that a psychiatric disability began prior to service, he or she must fully explain the basis for that finding.  

Also, if a psychiatric disability began prior to service, the examiner should opine as to whether the disability was aggravated (i.e., worsened beyond the normal progression), during, or as a result of, his active service.  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


